Larremore, J.
By statute of this state, imposing penalties for violation of election laws, it is a misdemeanor for any candidate for an elective office, with intent to promote his election, or for any other person, in his behalf, to furnish entertainment or money, to procure or compensate voters, or to contribute money for any other purpose intended to promote an election of any particular person or ticket, except for defraying the expenses of printing and the circulation of votes, hand-bills and other papers previous to any such election, or for conveying sick, poor or infirm electors to the polls (1 R. S. [6th ed.], 452, sec. 6.). This statute was the subject of judicial interpretation in Walker agt. Jackson (5 Hill, 27), in which it was held that a “ log cabin,” which was used to promote the success of a particular candidate, by furnishing entertainment for voters, was a violation of its provisions. This decision, sustained by the court of errors, *364in the face of a large dissenting vote (7 Hill, 387), was followed in Hurley agt. Van Wagner (28 Barb., 109), and Sizer agt. Daniels (66 Barb., 426), with a distinct utterance that its doctrine should not be extended.
Ro authority has been cited to show that it is an offense at common law for a candidate for a national office, who could not personally present his individual views of national policy over a wide area of constituency, to employ and compensate a person for that purpose.
The pleadings do not show where the alleged contract was made, but entirely agree that it was to be fully performed in the state of Indiana. There is no averment in the answer that the alleged contract is void by the law of that state, and that fact cannot be assumed.
Penal statutes of this state have no extra territorial jurisdiction (Commonwealth of Kentucky agt. Bassford, 6 Hill, 526; Ormes agt. Hauchy, 82 N. Y., 443).
If the contract in question was void under the law of the state of Indiana, that should have been pleaded as a fact, and issue taken thereupon.
The plaintiff is entitled to judgment upon this demurrer, with leave to the defendant to amend his answer.